1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   DELAWARE LIFE INSURANCE COMPANY,                    Case No.: 18cv944-L (MSB)
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART JOINT MOTION TO
                                                         FILE SEALED DOCUMENTS AND FOR IN
14   MARY ELIZABETH MOORE, et al.,
                                                         CAMERA REVIEW [ECF No. 37]
15                                   Defendant.

16
17
18         On December 21, 2018, the parties filed their “Joint Motion to file Sealed

19   Documents and for In Camera Review” [ECF No. 37], pertaining to Exhibits “A” and “B”

20   to the Declaration of Nancy J. Marr, in support of their Joint Motion for Approval of

21   Settlement Agreement Involving Minor. Exhibits “A” and “B” are being submitted

22   pursuant to the Court’s December 11, 2018 order [ECF No. 33] for an accounting of

23   attorneys’ fees and costs which the parties agreed would be reimbursed to Plaintiff

24   Delaware Life Insurance Company (“Delaware Life”). (See J. Mot. at 2, ECF No. 37.)

25         Exhibits “A” [ECF No. 38] and “B” [ECF no. 39] contain information regarding legal

26   services performed and attorneys’ fees and costs incurred. In addition, Exhibit “B”

27   contains specific information regarding rates and legal services, and is submitted to the

28   Court only for its in camera review, and not served on the parties. Citing no authority,
                                                     1
                                                                                     18cv944-L(MSB)
1    the parties agree that Delaware Life has an interest in maintaining the confidentiality of
2    information in Exhibits “A” and “B” as attorney work product and attorney-client
3    communications with the law firm of Burke, Williams & Sorensen, LLP (“Burke”). (J.
4    Mot. at 2.)
5          The Court notes here that Plaintiff is submitting these Exhibits in support of the
6    parties’ request that the Court approve a settlement agreement involving a minor. (See
7    id. at 2; J. Mot. Approve Settlement, ECF 35.) Additionally, the Court notes that Exhibit
8    “B” does not contain any substantive descriptions of the legal work performed by Burke,
9    but only the billing rates of its attorneys and paralegals who worked on the case, the
10   number of hours billed on each monthly invoice, and costs incurred (e.g. “duplication”).
11   Under Ninth Circuit precedent, “a simple invoice requesting payment for unspecified
12   services rendered reveals nothing more than the amount of the fee and would not
13   normally be privileged.” In re Grand Jury Witness, 695 F.2d 359, 362 (9th Cir. 1982).
14   “However, correspondence, bills, ledgers, statements, and time records which also
15   reveal the motive of the client in seeking representation, litigation strategy, or the
16   specific nature of the services provided, such as researching particular areas of law, fall
17   within the privilege.” Clarke v. Am. Commerce Nat. Bank, 974 F.2d 127, 129 (9th Cir.
18   1992) (citing In re Grand Jury Witness, 695 F.2d at 362).
19         Under this standard, the Court finds good cause and GRANTS the joint motion
20   with regards to the request to file Exhibit “A” under seal. It contains sensitive
21   information about the nature of the legal work performed by Burke employees that falls
22   within the attorney-client privilege, and preventing disclosure of such privileged
23   information is good cause to prevent public access. Phillips ex rel. Estates of Byrd v.
24   Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“It is well-established that the
25   fruits of pre-trial discovery are, in the absence of a court order to the contrary,
26   presumptively public. Rule 26(c) authorizes a district court to override this presumption
27   where ‘good cause’ is shown.”) (internal citations omitted).
28
                                                   2
                                                                                      18cv944-L(MSB)
1          However, the Court does not believe that the information contained in Exhibit “B”
2    is subject to attorney-client privilege or work product protection, and as such the joint
3    motion to submit Exhibit “B” for in camera review only is DENIED without prejudice.
4    Nothing before the Court indicates that disclosure of the attorney billing rates or fees
5    would compromise attorney-client privilege or attorney-work product. Instead, the
6    Court believes that information regarding billing rates and time spent is important to
7    Defendants’ ability to ascertain the fairness of Burke’s fees.
8          Accordingly, Exhibit “A” to the Marr Declaration [ECF No. 38] is HEREBY ORDERED
9    TO BE FILED UNDER SEAL.
10         IT IS SO ORDERED.
11
12   Dated: December 28, 2018

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                                    18cv944-L(MSB)
